Navigation Links [k021805_8kface.htm#TOC]

Exhibit 10.2

INDEMNIFICATION AGREEMENT

 

Dated as of December 15, 2004 between
DOWNEY SAVINGS AND LOAN ASSOCIATION, F.A. ("Downey Savings"), and
____________________________ ("Indemnitee")

          WHEREAS, the Board of Directors has determined that the ability to
attract and retain qualified persons as directors is essential to the best
interests of Downey Savings and that Downey Savings should act to assure such
persons that there will be adequate certainty of protection through insurance
and indemnification against risks of claims and actions against them arising out
of their service to and activities on behalf of Downey Savings;

          WHEREAS, 12 C.F.R. § 545.121 provides that a federal savings
association shall indemnify its directors in accordance with the requirements
set forth therein; and

          WHEREAS, Downey Savings desires to have Indemnitee serve or continue
to serve as a director of Downey Savings free from undue concern for
unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of Indemnitee acting in good faith and the performance of
Indemnitee’s duties to Downey Savings, and Indemnitee desires to serve or
continue to serve Downey Savings, provided, and on the express condition, that
he or she is furnished with the indemnity set forth hereinafter.

          Now, therefore, in consideration of Indemnitee’s service or continued
service as a director of Downey Savings, the parties agree as follows:

          1.          Service by Indemnitee.

          Indemnitee will serve and/or continue to serve as a director of Downey
Savings faithfully and to the best of Indemnitee’s ability so long as Indemnitee
is duly elected and until such time as Indemnitee is removed as permitted by law
or tenders a resignation in writing. Nothing contained in this Indemnification
Agreement shall give rise to any right of continued service.

Page 1

--------------------------------------------------------------------------------

Navigation Links [k021805_8kface.htm#TOC]

          2.          Indemnification.

          Downey Savings shall indemnify Indemnitee to the fullest extent
permitted by the Federal Deposit Insurance Act (12 U.S.C. § 1811, et seq.) and
12 C.F.R. § 545.121.

          3.          Advances to Pay Expenses.

          If Indemnitee is a party or is threatened to be made a party or
witness to an action because Indemnitee is or was a director of Downey Savings,
then Downey Savings shall advance funds to pay all reasonable and necessary
expenses incurred by Indemnitee at the request of Indemnitee, within thirty days
after Downey Savings receives the request. The request must include reasonable
proof of the expenses which Indemnitee has incurred and shall be accompanied by
an undertaking, in the form of Exhibit A attached hereto, which shall obligate
Indemnitee to reimburse the advances made by Downey Savings if it is finally
determined that Indemnitee is not entitled to indemnification. Any advances to
pay expenses shall not require pre-approval of the Board of Directors, so long
as the other requirements in this Section 3 are satisfied.

          4.          Other Provisions.

          (a)          This Agreement shall be interpreted and enforced in
accordance with the laws of the United States and applicable regulations.

          (b)          All agreements and obligations of Downey Savings
contained herein shall continue during the period Indemnitee is a director of
Downey Savings and shall continue thereafter with respect to any possible claims
based on the fact that Indemnitee was a director of Downey Savings. This
Agreement shall continue to be in full force and effect upon abrogation of any
law or regulations requiring this indemnity, provided that Downey Savings and
Indemnitee acknowledge that in certain instances, federal laws and regulations,
affective orders issued by governmental agencies or applicable public policy may
prohibit Downey Savings from indemnifying its directors under this Agreement or
otherwise and Downey Savings intends to comply with such laws and regulations.

          (c)          No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall waiver constitute a continue of waiver.

Page 2

--------------------------------------------------------------------------------

Navigation Links [k021805_8kface.htm#TOC]

                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.

                                                  DOWNEY SAVINGS AND LOAN
ASSOCIATION, F.A

 

                                                                                                                             
                                                  
                                                  By
____________________________________

                                                                                                                             
                                                  
                                                  Its
____________________________________

                                                                                                                             
                                                  
                                                  
____________________________________

                                                                                                                             
                                                   Indemnitee

Page 3

--------------------------------------------------------------------------------

Navigation Links [k021805_8kface.htm#TOC]

 

 

 

EXHIBIT A



UNDERTAKING

 

          WHEREAS the undersigned has applied to Downey Savings and Loan
Association, F.A. ("Downey Savings") for an advance to cover expenses (including
attorneys’ fees) actually and reasonably incurred in connection with the defense
or settlement of an action or proceeding covered by an indemnification agreement
or by-laws; and

          WHEREAS Downey Savings will not and cannot advance expenses in the
absence of an unconditional undertaking.

          THE UNDERSIGNED HEREBY unconditionally undertakes to reimburse Downey
Savings for all amounts advanced for reasonable costs incurred by the
undersigned in defending a covered action or proceeding if it is ultimately
determined by arbitration or the Delaware Court of Chancery that the undersigned
is not entitled to be indemnified by Downey Savings as authorized by Section 145
of the Delaware General Corporation Law or by the Federal Deposit Insurance Act,
12 U.S.C. § 1811, et seq. The reimbursement will be provided within ten days of
written notice that the Chancery Court or arbitration has determined the
undersigned is not entitled to indemnity.

          Executed at _________________ this _________ day of _____________
200_.

                                                            __________________________________

Page 4

--------------------------------------------------------------------------------

Navigation Links [k021805_8kface.htm#TOC]